1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the free space as set forth in claim 13 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, claim recites the step of creating a log from a first set of one measurement taken by the EM logging tool. This step lacks proper written description. Examiner notes that the specification mentions about the measurements in para 0044 but the applicant has not described in the specification in detail as to how using just one measurement, a log is created. It appears that you need a plurality of measurements to create a log. Furthermore, specification is silent as to how the parameters are determined using just one measurement.
Claim further recites “model calibration” and “a calibrated model”. Specification has not described these limitations.
The same reasoning applies to claims 14,15.
Examiner notes that the specification fails to mention said limitations thus applicant has not described in the specification in detail as to how this is performed and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how these steps are performed. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform as explained above.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,14,15, the phrase “a first set of one or more measurements” is indefinite as “set” means more than one measurements; it is also vague as to how a log is created using just one measurement? At line 5, the phrase “one or more nested pipes” is indefinite as it is unclear whether the pipe string claimed earlier is the same or a part of the nested pipes or completely different pipe; The last line of claim recites “estimate one or more pipe parameters of the pipe string” while line 1 recites “parameters of pipes”, it is vague whether said pipe string is the same as pipes or different pipes; what is the relationship of the pipe string with pipes? The same reasoning applies to claims 14,15.



In claim 2, there is no antecedent basis for “the pipe staring”; the above reasoning also applies here for “one measurement”;
In claim 3, there is no antecedent basis for “the one or more casings”;
In claim 5, there is no antecedent basis for “the casing”;
In claim 14, the term “operable” at lines 4,6 is not a positive limitation; perhaps applicant intends to delete it; line 10, there is no antecedent basis for “the EM logging tool” and “the pipe string”.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	No prior art is being applied because the prior art does not disclose or make obvious the claimed invention as is currently claimed, in the combination, and as best understood.




7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Fouda et al. (2018/0106764) discloses a calibration system for an EM tool.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858